DETAILED ACTION
This Office Action is in response to Applicant’s application 17/040,375 filed on September 22, 2020 in which claims 1, 3-10, 14 and 17-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on September 22, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on September 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which recites inter alia ‘wherein the upper layer in contact with each of the plurality of first lead wiring lines on the end face of the terminal portion region is a first resin layer, and the lower layer in contact with each of the plurality of first lead wiring lines on the end face of the terminal portion region is a layered film in which an inorganic layer and a second resin layer are layered in this order from the top’, it is unclear what structure the ‘top’ refers to, e.g. top of the display? Top of the upper layer? top of the lower layer?, etc.   It appears that ‘top’ is being used as an adjective and so calls for a noun, i.e. a structure, that is being modified.
Claims 3-10 and 14 depend directly or indirectly on claim 1 and are likewise defective.
Allowable Subject Matter
Claims  1, 3-10 and 14 would be TENTATIVELY be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach the device of claim 1 comprising. a plurality of first lead wiring lines extending from the plurality of terminal portions, and a plurality of second lead wiring lines extending from the plurality of terminal portions to the display region are included in the terminal portion region, each of the plurality of first lead wiring lines extends in a direction opposite to a direction in which each of the plurality of second lead wiring lines extends, and intersects an end face of the terminal portion region, and at least one of an upper layer and a lower layer in contact with each of the plurality of first lead wiring lines on the end face of the terminal portion region is a resin layer, wherein the upper layer in contact with each of the plurality of first lead wiring lines on the end face of the terminal portion region is a first resin layer, and the lower layer in contact with each of the plurality of first lead wiring lines on the end face of the terminal portion region is a layered film in which an inorganic layer and a second resin layer are layered in this order from the top, where Examiner understands that the inorganic layer is the barrier layer, 3 and the second resin layer is the substrate 12.
Claims 3-10 and 14 depend directly or indirectly on claim 1 and would be allowable on that basis.
Claims 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17 the prior art fails to disclose the device of claim 17  comprising a plurality of second lead wiring lines extending from the plurality of terminal portions to the display region are included in the terminal portion region, each of the plurality of first lead wiring lines extends in a direction opposite to a direction in which each of the plurality of second lead wiring lines extends, and intersects an end face of the terminal portion region, and at least one of an upper layer and a lower layer in contact with each of the plurality of first lead wiring lines on the end face of the terminal portion region is a resin layer, wherein each of the plurality of first lead wiring lines is formed of a semiconductor film.
Regarding claim 21 the prior art fails to disclose the device of claim 21 comprising a plurality of first lead wiring lines extending from the plurality of terminal portions, and a plurality of second lead wiring lines extending from the plurality of terminal portions to the display region are included in the terminal portion region, each of the plurality of first lead wiring lines extends in a direction opposite to a direction in which each of the plurality of second lead wiring lines extends, and intersects an end face of the terminal portion region, and at least one of an upper layer and a lower layer in contact with each of the plurality of first lead wiring lines on the end face of the terminal portion region is a resin layer. wherein each of the plurality of first lead wiring lines is formed of a metal film, the upper layer in contact with each of the plurality of first lead wiring lines on the end face of the terminal portion region is a first resin layer, one or more layers of inorganic films are formed as a lower layer below the metal film in the terminal portion region, the one or more layers of inorganic films are formed inside the end face of the terminal portion region that intersects each of the plurality of first lead wiring lines, a third resin layer is formed between an end face of the one or more layers of inorganic films and the end face of the terminal portion region that intersects each of the plurality of first lead wiring lines, the third resin layer contacting a second resin layer, and the lower layer in contact with each of the plurality of first lead wiring lines on the end face of the terminal portion region is the third resin layer.
Claims 18-20 and 22-24 depend directly or indirectly on claims 17 or 21 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893